DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.
Response to Arguments/Amendments
Applicant’s arguments on 8/18/22 were fully considered, but they are moot due to the fact that all previous claims have been cancelled and new ground rejection is made to new claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-49 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK (US 20170048048 A1) in view of ASTERJADHI (US 20180205441).
	For claim 22, SEOK discloses a method for operation of an access point (AP) in a wireless local area network (WLAN), ([0045] “IEEE 802.11ax may be referred to as High Efficiency (HE) WLAN (HEW) or simply HE. IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format”), the method comprising: 
generating, at the AP, one or more medium access control (MAC) protocol data units (MPDUs), for transmission to one or more client stations, the one or more client stations including a first client station ([0253] “The AP may transmit an uplink MU Poll frame to STA1 and STA2. STA1 may transmit a UL MU PPDU by aggregating MPDUs having different TIDs (e.g., TID1 and TID2)”, [0373] in view of FIG. 53); 
generating, at the AP, a first physical layer (PHY) protocol data unit (PPDU) to include the one or more MPDUs ([0253] “multi-user PPDUs, including the fragmented MPDUs” in view of FIG. 36);
	transmitting, by the AP, the first PPDU to the one or more client stations via a first frequency channel segment of the WLAN ([0253] “FIG. 36 illustrates an example of an exchange of frames between an AP and multiple stations. … multi-user PPDUs, including the fragmented MPDUs” and [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”).
	SEOK is silent on but ASTERJADHI, in the same filed of endeavor of WLAN communication, discloses: receiving, at the AP, a second PPDU via a second frequency channel segment while transmitting the first PPDU via the first channel segment, the second PPDU including one of i) a channel availability report from the first client station, ii) a buffer status report from the first client station, and iii) sounding feedback from the first client station ([0006] “…  The trigger frame may include a request for feedback, e.g., feedback of a given type, from each station of the set of stations, and may indicate a plurality of resources for each station to provide the feedback. The AP may receive, based on the transmitted trigger frame, a feedback within one or more long training fields (LTFs) included in a response from at least one station of the set of stations. In an aspect, the feedback maybe a multibit feedback” and [0076] “… the feedback from the at least one station is a multi-bit feedback. In some configurations, the feedback from the at least one station may include at least one of a buffer status report (BSR), operating mode information (OMI), high efficiency (HE) Link Adaptation information, uplink power headroom information, bandwidth query report, or channel state information. Thus, as discussed earlier, in some configurations, A-Control field may be provided as the feedback by stations in response to the trigger frame”). OOSA would have been motivated to apply the teach of ASTERJADHI above to the WLAN network by SEOK to yield predictable results of obtaining feedback information for better control from wireless stations ([0076] of ASTERJADHI) according MPEP 2143(D). 
Therefore, it would be obvious to an ordinary skilled in the art at the time before the application was filed to combine SEOK and ASTERJADHI for the benefit disclosed by SEOK for the benefit of obtaining feedback information for better control ([0076] of ASTERJADHI). 
For claim 36, SEOK discloses a method for operation of a client station in a wireless local area network (WLAN) ([0045] “IEEE 802.11ax may be referred to as High Efficiency (HE) WLAN (HEW) or simply HE. IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format”), the method comprising:
receiving, at the client, a first physical layer (PHY) protocol data unit (PPDU) from an access point (AP) via a first frequency channel segment of the WLAN, the first PPDU including one or more medium access control (MAC) protocol data units (MPDUs) from the AP ([0253] “The AP may transmit an uplink MU Poll frame to STA1 and STA2. STA1 may transmit a UL MU PPDU by aggregating MPDUs having different TIDs (e.g., TID1 and TID2)”, [0373] in view of FIG. 53); and 
transmitting, by the client station, the second PPDU to the AP via a second frequency channel segment of the WLAN while receiving the first PPDU via the first frequency segment of the WLAN ([0253] “FIG. 36 illustrates an example of an exchange of frames between an AP and multiple stations. … multi-user PPDUs, including the fragmented MPDUs” and [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”).
SEOK is silent on but ASTERJADHI, in the same filed of endeavor of WLAN communication, discloses: generating, at the client station, one of i) a channel availability report, ii) a buffer status report, and iii) sounding feedback; 5Application No. 16/585,930Docket No.: MP11075-10403-19075A Reply to Final Office Action of May 23, 2022, with RCEgenerating, at the client station, a second PPDU to include the one of the i) the channel availability report, ii) the buffer status report, and iii) the sounding feedback. ([0006] “…  The trigger frame may include a request for feedback, e.g., feedback of a given type, from each station of the set of stations, and may indicate a plurality of resources for each station to provide the feedback. The AP may receive, based on the transmitted trigger frame, a feedback within one or more long training fields (LTFs) included in a response from at least one station of the set of stations. In an aspect, the feedback maybe a multibit feedback” and [0076] “… the feedback from the at least one station is a multi-bit feedback. In some configurations, the feedback from the at least one station may include at least one of a buffer status report (BSR), operating mode information (OMI), high efficiency (HE) Link Adaptation information, uplink power headroom information, bandwidth query report, or channel state information. Thus, as discussed earlier, in some configurations, A-Control field may be provided as the feedback by stations in response to the trigger frame”). OOSA would have been motivated to apply the teach of ASTERJADHI above to the WLAN network by SEOK to yield predictable results of obtaining feedback information for better control from wireless stations ([0076] of ASTERJADHI) according MPEP 2143(D). 
Therefore, it would be obvious to an ordinary skilled in the art at the time before the application was filed to combine SEOK and ASTERJADHI for the benefit disclosed by SEOK for the benefit of obtaining feedback information for better control ([0076] of ASTERJADHI).
Independent claim 29 is rejected because it is the corresponding AP claim of claim 22 and has the same subject matter. 
Independent claim 43 is rejected because it is the corresponding a client station claim of claim 36 and has the same subject matter.
As to claims 23 and 30, SEOK in view of ASTERJADHI discloses claims 22 and 29, ASTERJADHI further discloses: generating, at the AP, a trigger frame configured to prompt the first client station to transmit the second PPDU having the one of the i) the channel availability report from the first client station, ii) the buffer status report from the first client station, and iii) the sounding feedback from the first client station; generating, at the AP, a third PPDU to include the trigger frame; and transmitting, by the AP, the third PPDU via the second frequency channel segment to prompt the client station to transmit the second PPDU ([0076] “the feedback from the at least one station is a multi-bit feedback. In some configurations, the feedback from the at least one station may include at least one of a buffer status report (BSR), operating mode information (OMI), high efficiency (HE) Link Adaptation information, uplink power headroom information, bandwidth query report, or channel state information. Thus, as discussed earlier, in some configurations, A-Control field may be provided as the feedback by stations in response to the trigger frame”). The motivation of combining SEOK and ASTERJADHI is the same as the one described in the parent claims.
As to claims 24 and 31, SEOK in view of ASTERJADHI discloses claims 23 and 30, further comprising: performing, at the AP, a first backoff procedure for the first frequency channel segment prior to transmitting the first PPDU via the first frequency channel segment; and    Amendment dated August 18, 2022performing, at the AP, a second backoff procedure for the second frequency channel segment prior to transmitting the third PPDU via the second frequency channel segment (suggested by [0034] “The AP 104 may improve suppression of ACI, for example, by having separate finite impulse response (FIR) filters for each channel or having a longer ADC backoff period with increased bit widths” in view of the parent claims). The motivation of combining SEOK and ASTERJADHI is the same as the one described in the parent claims.
As to claims 25 and 32, SEOK in view of ASTERJADHI discloses claims 23 and 30, SEOK further discloses: performing, at the AP, a first backoff procedure for the first frequency channel segment prior to transmitting the first PPDU via the first frequency channel segment; and checking, at the AP, that the second frequency channel segment is idle for a predetermined time period prior to transmitting the third PPDU via the second frequency channel segment (suggested by [0034] “The AP 104 may improve suppression of ACI, for example, by having separate finite impulse response (FIR) filters for each channel or having a longer ADC backoff period with increased bit widths” in view of the parent claims). The motivation of combining SEOK and ASTERJADHI is the same as the one described in the parent claims.
As to claims 26 and 33, SEOK in view of ASTERJADHI discloses claims 23 and 30, SEOK further discloses: wherein transmitting the third PPDU comprises: transmitting the third PPDU via the second frequency channel segment while transmitting the first PPDU via the first channel segment. 
  As to claims 27, 34, 41 and 48, SEOK in view of ASTERJADHI discloses claims 23, 30, 36 and 43, SEOK further discloses: wherein: the second frequency channel segment is separated in frequency from the first frequency channel segment by a frequency gap (suggested by [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that at least there is a frequency gap in 2.4 GHz and 5 GHz bands).  
As to claims 28, 35, 42 and 49, SEOK in view of ASTERJADHI discloses claims 22, 29, 36 and 43, SEOK further discloses: wherein: the first frequency channel segment is within one of i) a 5 GHz radio frequency (RF) band, and ii) a 6 GHz RF band; and the second frequency channel segment is within another one of i) the 5 GHz RF band, and ii) the 6 GHz RF band (suggested by [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that the first component channel may select any one of channel bandwidth, such as 5 GHz, this is a design choice, see MEPE 2143 (F)).
As to claims 37 and 44, SEOK in view of ASTERJADHI discloses claims 36 and 43, ASTERJADHI further discloses: receiving, at the client station, a third PPDU from the AP via the second frequency channel segment, the third PPDU having a trigger frame configured to prompt the client station to transmit the second PPDU having the one of the i) the channel availability report, ii) the buffer status report, and iii) the sounding feedback; wherein transmitting the second PPDU is in response to receiving the trigger frame via the second frequency channel segment ([0076] “… the feedback from the at least one station is a multi-bit feedback. In some configurations, the feedback from the at least one station may include at least one of a buffer status report (BSR), operating mode information (OMI), high efficiency (HE) Link Adaptation information, uplink power headroom information, bandwidth query report, or channel state information. Thus, as discussed earlier, in some configurations, A-Control field may be provided as the feedback by stations in response to the trigger frame” and “FIG. 36 illustrates an example of an exchange of frames between an AP and multiple stations. … multi-user PPDUs, including the fragmented MPDUs”; note that the teaching apply to any PPDUs, including the third PPDU).  The motivation of combining SEOK and ASTERJADHI is the same as the one described in the parent claims.
As to claims 38 and 45, SEOK in view of ASTERJADHI discloses claims 37 and 44, ASTERJADHI further discloses: wherein receiving the third PPDU comprises: receiving the third PPDU via the second frequency channel segment while receiving the first PPDU via the first channel segment ([0006] “…  The trigger frame may include a request for feedback, e.g., feedback of a given type, from each station of the set of stations, and may indicate a plurality of resources for each station to provide the feedback. The AP may receive, based on the transmitted trigger frame, a feedback within one or more long training fields (LTFs) included in a response from at least one station of the set of stations. In an aspect, the feedback maybe a multibit feedback”; note that more than one PPDU may be received at each frequency channel). The motivation of combining SEOK and ASTERJADHI is the same as the one described in the parent claims.
As to claims 39 and 46, SEOK in view of ASTERJADHI discloses claims 36 and 43, SEOK further discloses: performing, at the client station, a backoff procedure for the second frequency channel segment prior to transmitting the second PPDU via the second frequency channel segment (suggested by [0034] “The AP 104 may improve suppression of ACI, for example, by having separate finite impulse response (FIR) filters for each channel or having a longer ADC backoff period with increased bit widths” in view of the parent claims). The motivation of combining SEOK and ASTERJADHI is the same as the one described in the parent claims. 
As to claims 40 and 47, SEOK in view of ASTERJADHI discloses claims 36 and 43, SEOK further discloses: 6Application No. 16/585,930Docket No.: MP11075-10403-19075Achecking, at the client station, that the second frequency channel segment is idle for a predetermined time period prior to transmitting the second PPDU via the second frequency channel segment (This is simply a design choice, see MPEP 2143(F). Note that waiting a predetermined time period before transmission is a commonly used technique in the date communication field for timing management. Examiner takes an official notice on this statement).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462